  Case
  Case 6:17-cv-00424-MC
       6:17-cv-00424-TC Document
                        Document 38-6
                                 49-1 Filed
                                      Filed 09/28/18
                                            12/11/18 Page
                                                     Page 11 of
                                                             of 11


The arrow
shows where
we were
standing at time
of transmission




                          Exhibit 129 at 1
